396 U.S. 490
90 S. Ct. 707
24 L. Ed. 2d 699
State of FLORIDA, plaintiff,v.State of ALABAMA et al.
No. 37, Original.
Supreme Court of the United States
January 28, 1970

Claude R. Kirk, Jr., Governor of Florida, and Gerald Mager, on the motion.
On motion for leave to file bill of complaint.
PER CURIAM.


1
On


2
The alleged emergent nature of the claims for relief led the Court to give expedited consideration to the motion and proffered complaint and, having examined the complaint, we conclude it fails to state a claim against any of the defendants warranting the exercise of the original jurisdiction of this Court.


3
Accordingly, the motion to accelerate the time for responses to the proffered complaint and the motion for leave to file the proffered complaint are denied.